Citation Nr: 0005642	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  94-22 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected aphakia of the left 
eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 1957 to February 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 decision by the RO which 
denied service connection for a heart disorder and an 
increased rating for aphakia of the left eye.  A personal 
hearing at the RO was held in June 1994.  

At the personal hearing in June 1994, the representative 
raised the additional issue of entitlement to special monthly 
compensation for loss of use of one eye.  This issue is not 
inextricably intertwined with the claim for an increased 
rating, and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  No competent evidence has been submitted to establish 
that the veteran has a heart disorder which had its onset in 
service or which was manifested to a compensable degree 
within one year postservice.  

2.  The veteran is presently receiving the maximum schedular 
rating for blindness in one eye, without anatomical loss, 
when the impairment in the other eye is not service 
connected.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for a heart disorder.  38 U.S.C.A. § 5107 
(West 1991).  

2. The criteria for a rating in excess of 30 percent for 
aphakia of the left eye have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.84a, Part 4, 
Diagnostic Codes 6029-6070 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are negative for any complaints 
or abnormalities referable to any heart problems during 
service.  On a Report of Medical History for a periodic 
examination in December 1958, the veteran denied any history 
of symptoms related to his heart or cardiovascular system, 
and no abnormalities were noted on examination.  The 
veteran's blood pressure was 104/60 in the sitting and 
standing positions, and his heart and vascular system were 
normal at that time.  In February 1959, he was treated for 
rubella (German Measles).  He was discharged to duty two days 
later.  His complaints at that time included those associated 
with common cold and a rash.  Blood pressure during treatment 
was 120/60.  There was no mention of any heart involvement.  
On separation examination in February 1962, no pertinent 
abnormalities were noted.  Blood pressure was 120/66, and his 
heart and vascular system were normal.  

The veteran made no mention of any heart or cardiovascular 
problems on his original application for VA benefits received 
in March 1962, or when examined by VA in April 1962.  On 
examination, the veteran's blood pressure was 110/80 and no 
pertinent cardiovascular abnormalities were noted.  

A VA Hospital Summary shows that the veteran was hospitalized 
in November 1967 for evaluation of his service-connected left 
eye disorder.  The report showed a history of hospitalization 
at a private medical facility in Harrisburg in 1963 for acute 
pericarditis without any residual symptoms since then.  The 
veteran denied any shortness of breath, paroxysmal nocturnal 
dyspnea, chest pain, or hemoptysis, and he was not on any 
medications since the episode in 1963.  Diagnostic studies, 
including an EKG, chest x-ray studies, and catheterization 
indicated pericarditis.  Because of the veteran's relative 
lack of symptoms, he was discharged and scheduled for re-
evaluation in three months.  The diagnoses included 
constrictive pericarditis of undetermined etiology.  

Additional VA records in March 1968 indicated that the 
veteran was hospitalized in 1963 because of a chest cold with 
dizzy spells, and joint and muscle pain due to viral 
pericarditis.  He was reported to have been treated with 
medications for six weeks and had yearly check-ups.  The 
veteran reported that he had a number of symptoms for the 
past two years, including chest pain, being tired, joint pain 
and cramps.  A pericardiectomy was performed without 
complication.  The diagnoses included constrictive 
pericarditis of undetermined etiology.  

In September 1992, the veteran filed a claim for service 
connection for heart disease.  He reported being treated in 
August and September 1962 at Harrisburg Hospital in 
Harrisburg, PA.  In October 1992, the VA wrote to this 
facility requesting the referred to medical records.  That 
same month, the VA wrote the veteran that records were being 
requested from Harrisburg General Hospital.  The veteran was 
advised that his help in getting this evidence would speed 
processing of his claim.  He was further advised to contact 
the doctor or hospital to request that they comply with the 
VA's request for the information.  

A VA cardiovascular examination report in November 1992 
indicated that catheterization in October 1992 revealed two-
vessel coronary artery disease (CAD).  The diagnoses included 
acute pericarditis (in 1962 by history) followed by 
constrictive pericarditis and pericardiectomy (in 1969) with 
residual calcified pericardium on the inferior surface of the 
heart; CAD with at least two arteries stenosed; left 
ventricular dysfunction and probable congestive heart 
failure, and exertional angina.  

A VA eye examination in November 1992 indicated that the 
veteran was unable to see the eye chart with his left eye 
without correction, and that far distance was 2/700.  With 
correction, near vision in the left eye was 5/100, and 
distant vision with aphakia was 5/700.  Uncorrected near 
vision in the right eye was 20/20, and distant vision was 
20/50.  Corrected visual acuity in the right eye was 20/20 
for near and far vision.  The veteran had no complaints of 
diplopia.  Visual fields were full in the right eye by 
confrontation, with marked constriction in the left eye.  
There was ptosis of the left eye and blepharitis, 
bilaterally.  Conjunctiva was quiet, bilaterally, and the 
right cornea was normal.  The anterior chamber was quiet and 
deep, bilaterally, and there was an iridectomy in the left 
eye.  Pupil testing showed a 2+ APD on the left eye.  Dilated 
fundus examination showed normal optic nerves with cup-to-
disk ratio of 30 percent in the right eye and 20 percent in 
the left eye.  The maculae were flat and clear, and the 
vessels were unremarkable.  The periphery was normal in the 
right eye, and there was a scar noted at 60 degrees in the 
left eye.  The diagnoses included blepharitis, bilaterally; 
bullous keratopathy and aphakia in the left eye; best 
corrected visual acuity of 20/20 in the right eye and 5/700 
in the left eye, with full visual field by confrontation in 
the right eye and marked constriction in the left eye.  

At a personal hearing at the RO in June 1994, the veteran 
testified that he had periodic chest pains during service, 
and that he went on sick call a number of times but that no 
specific abnormality was identified.  He further testified 
that he was treated by a private physician for chronic cold 
symptoms that persisted for about a year shortly after he was 
discharged from service, and that he was subsequently 
hospitalized at Harrisburg Hospital and diagnosed with 
pericarditis.  He indicated that he had attempted to get 
these medical records but was unsuccessful.  The veteran also 
reported that he tried to locate the private doctor he saw 
shortly after service, but that the doctor was no longer in 
practice and could not be located.  The veteran also 
testified that he had only light perception in his left eye, 
and that he had difficulty seeing out of the right eye.  

The findings on VA eye examination in July 1994 revealed 
uncorrected visual acuity for distance in the left eye was 
1/300, with correction to 5/200.  Uncorrected vision in the 
right eye was 20/60 for distant vision, and 20/400 for near 
vision.  Corrected visual acuity in the right eye was 20/20 
for near and distant vision.  The examiner noted that the 
veteran's status was unchanged since the last examination, 
and that his vision in the left eye was very poor with marked 
constriction.  

In July 1997, the VA wrote the veteran concerning his 
testimony that he had been treated in service for his heart 
condition.  He was requested to provide information as to the 
exact location where he was treated; if aboard ship at the 
time, information was requested as to the name of the ship 
and the dates of treatment.  If he was treated ashore, he was 
requested to furnish the name, facility, base, location and 
dates of treatment.  No response was received from the 
veteran.

The findings on a VA eye examination in November 1997 
revealed that the veteran was unable to see any reading 
material at far, and only hand motion at three feet for 
uncorrected vision in the left eye.  With correction, vision 
in the left eye was 4/200.  Uncorrected vision in the right 
eye was 20/70 for distant vision, and 10/250 for near vision.  
Corrected visual acuity in the right eye was 20/20 for near 
and distant vision.  Goldman visual field testing indicated 
constriction in the right eye spiraling in to a III 4E 
target.  The visual field in the left eye was constricted and 
appeared consistent throughout the testing.  The diagnoses 
included aphakia in the left eye with bullous keratopathy; 
history of diplopia with contact lens wear in the past; 
constricted visual fields, bilaterally, (as indicated above), 
and best corrected vision in the right eye of 20/20 for near 
and distant vision, and 4/200 in the left eye for distant 
vision.  


Service Connection

Under the applicable criteria, service connection may be 
established for any 
disability incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may also 
be granted for cardiovascular disease if manifested to a 
compensable degree within one year of separation from service 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in 38 C.F.R. §  3.309 will be 
any evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease.  
38 C.F.R. § 3.309(d) (1999).  

Alternatively, service connection may be granted upon a 
showing of a chronic disease in service.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Moreover, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
A well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  38 U.S.C.A. § 5107 provides that the claimant's 
submission of a well-grounded claim gives rise to the VA's 
duty to assist him in the development of facts pertinent to 
his claim.  If he has not presented a well-grounded claim, 
his appeal must fail, and there is no further duty to assist 
him in the development of the claim.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Although a claim need not be conclusive, 38 U.S.C.A. §  5107 
provides that the claim must be accompanied by evidence in 
order to be considered well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In a claim for service 
connection, this generally means that evidence must be 
presented which in some fashion links the claimed disability 
to a period of military service, or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  

In the instant case, there is no evidence of a chronic 
cardiovascular disorder in service or for a number of years 
postservice.  In addition, there is no medical evidence that 
any current cardiovascular problem is related to military 
service or any postservice symptomatology.  While the veteran 
believes that his current heart problems are related to 
service, to include the Rubella for which he received 
treatment in 1959, he has not presented any competent medical 
evidence to support his lay assertions.  This is required 
under Caluza, discussed above, to establish a well-grounded 
claim.  The veteran, as a layman, is not competent to provide 
an opinion regarding medical causation or the etiological 
relationship between any claimed disability now present and 
service.  See Espiritu.  

As claims that are not well grounded do not present a 
question of fact or law over which the Board has 
jurisdiction, the claim of service connection for a heart 
disorder must be denied.  See Epps v. Gober, supra.  By 
finding that the claim is not well grounded, it follows that 
there is no duty to assist.  Morton v. West, 12 Vet. App. 477 
(1999).  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well-grounded, the VA may be obligated under 38 U.S.C.A. § 
5103(a) (West 1991 and Supp. 1999) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  While the veteran 
testified that he was treated for heart problems during 
service, he did not respond to the RO's request for more 
detailed information so that an additional search to locate 
any missing service medical records could be undertaken.  
Moreover, the Board notes that the claims folder contains 
medical and dental records for the veteran's entire period of 
service from 1957 to 1962 and, thus, appears to be complete.  
Finally, the veteran has reported that despite his efforts to 
obtain records from the Harrisburg Hospital, he was informed 
that the facility did not have any records prior to the late 
1970's.  Accordingly, the provisions of Robinette have been 
met.  

Increased Rating

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also held that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In this case, the veteran has asserted that 
his service-connected left eye disability is more severe than 
currently evaluated.  Therefore, he has established a well-
grounded claim.  

The Board is satisfied in this case that all relevant facts 
relating to his service-connected left eye disorder have been 
properly developed.  The veteran has undergone several VA 
examinations during the pendency of the appeal, and he has 
provided testimony at a personal hearing before the RO in 
June 1994.  The record is complete, and the Board finds that 
there is no further duty to assist the veteran in the 
development of this claim as mandated by 38 U.S.C.A. § 
5107(a).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Ratings Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14 
(1999).  

The Ratings Schedule provides that loss of use or blindness 
of one eye, having only light perception, will be held to 
exist when there is inability to recognize test letters at 1 
foot (.30m.) and when further examination of the eyes reveals 
that perception of objects, hand movements or counting 
fingers cannot be accomplished at 3 feet (.91m.), lesser 
extents of visions, particularly perception of objects, hand 
movements, or counting fingers at distances less than 3 feet 
(.91 m.), being considered of negligible utility.  38 C.F.R. 
§ 4.79 (1999).  

The Ratings Schedule also provides that unhealed eye injuries 
in chronic form are rated from 10 percent to 100 percent 
based on impairment of visual acuity or field loss, pain, 
rest requirements or episodic incapacity combining an 
additional 10 percent rating during continuous active 
pathology.  38 C.F.R. § 4.84a, DC 6009 (1999).  

Traumatic cataract which is preoperative is rated on 
impairment of vision, and on impairment of vision and aphakia 
when the disorder is postoperative.  38 C.F.R. § 4.84a, DC 
6027 (1999).  For bilateral or unilateral aphakia a minimum 
30 percent rating is applied not to be combined with any 
other rating for impaired vision, and when only one eye is 
aphakic, the eye having poorer corrected visual acuity, if 
also service-connected, will be rated on the basis of its 
acuity without correction.  When both eyes are aphakic, both 
will be rated on corrected vision.  The corrected vision of 
one or both aphakic eyes will be taken one step worse than 
the ascertained value, however, not better than 20/70 (6/21).  
The combined ratings for disabilities of the same eye should 
not exceed the amount for total loss of vision of that eye 
unless there is an enucleation or a serious cosmetic defect 
added to the total loss of vision.  See 38 C.F.R. § 4.84a, DC 
6029 (1999).  

Blindness in one eye, having only light perception, is 30 
percent disabling if corrected visual acuity in the other eye 
is 20/40 or better.  38 C.F.R. § 4.84a, DC 6070 (1999).  A 
higher 40 percent rating is warranted if there is an 
anatomical loss of the eye and visual acuity in the other eye 
is 20/40 or better.  38 C.F.R. § 4.84a, DC 6066 (1999).  

Combined ratings for disabilities of the same eye should not 
exceed the rating for total loss of vision of that eye, 
unless there is enucleation or a serious cosmetic defect 
added to the total loss of vision.  38 C.F.R. § 4.80 (1999).  
The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (1999).  

The Board notes that an increased rating for the service-
connected left eye disability cannot be granted.  As the 
service-connected disability involves only one eye, the 
maximum rating to be assigned for left eye is 30 percent 
unless there is enucleation or a serious cosmetic defect.  
The question, therefore, is whether there is enucleation or a 
serious cosmetic defect.  The veteran has not had enucleation 
of the eye, that is, removal of the eyeball, see Dorland's 
Illustrated Medical Dictionary 448 (26th ed. 1981).  There 
have been no allegations of a serious cosmetic defect nor has 
a serious cosmetic defect been noted on examination.  At an 
eye examination in May 1961, the eye was reported to have a 
good cosmetic appearance.  It is observed that the veteran 
was noted to have slight ptosis of the left eyelid on VA 
examination in late 1997.  Even if the ptosis is a 
manifestation of the service connected disability, slight 
ptosis would not equate to a finding of a serious cosmetic 
defect.   


ORDER

As a well-grounded claim of service-connection for a heart 
disorder has not been presented, the appeal is denied.  


An increased rating for aphakia of the left eye is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

